Citation Nr: 1702587	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  14-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death, to include recognition as the surviving spouse of the Veteran.

2.  Entitlement to service connection for the cause of the Veteran's death, to include recognition as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Niece


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, including combat service in the Vietnam War.  He died in November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death, to include recognition as the surviving spouse of the Veteran, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the July 2005 rating decision denying entitlement to service connection for the cause of the Veteran's death is final.  

2.  Evidence received since the July 2005 rating decision raises a reasonable possibility of substantiating this claim.  


CONCLUSION OF LAW

The July 2005 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for the Veteran's death has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination on this issue concerning reopening of the claim, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The appellant contends that she should be recognized as the Veteran's surviving spouse and that the Veteran's death was attributable to his service-connected posttraumatic stress disorder (PTSD). 

The appellant was previously denied entitlement to service connection for the Veteran's death in a rating decision by the RO dated in July 2005.  The appellant's claim was denied because the Veteran died of a heart condition, was not service-connected for a heart condition, and there was no evidence of a nexus between the Veteran's heart condition and his PTSD.  In a February 2006 letter notifying the appellant of VA's decision, the RO added a determination that the appellant was not the Veteran's surviving spouse for VA compensation purposes.  The appellant was notified of the denial, submitted a notice of disagreement in February 2006, and received a statement of the case in January 2007, but never perfected an appeal to the July 2005 rating decision; the appellant also did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  The RO's denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Since the July 2005 rating decision, the appellant has submitted materials regarding a possible link between PTSD and heart disorders, has argued that the Veteran's heart disease was due to exposure to herbicides, and has submitted statements and given testimony regarding the nature of her marriage to the Veteran.  (Additionally the presumption for ischemic heart disease has become applicable during the appeal period.)  

As the record now contains evidence of a nexus between the Veteran's active duty service and his death and more evidence pertinent to the issue of the appellant's status as the Veteran's surviving spouse, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. §  3.156(a) for new and material evidence, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death, to include recognition as the surviving spouse of the Veteran, is reopened.  The appeal is allowed to this extent.


REMAND

During the July 2015 hearing, the appellant's niece testified that the appellant receives benefits from the Social Security Administration as the Veteran's surviving spouse.  Because these records might be instructive regarding the nature of the appellant's marriage to the Veteran and the circumstances of their separation, a remand is warranted to obtain those records.  See Gregory v. Brown, 5 Vet. App. 108, 113 (1993).  

In addition, the record before the Board is currently incomplete.  Documents which apparently exist that are not currently associated with the claims file include the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214), any letter sent to the appellant in response to her June 2012 claim in accordance with VA's duty to notify pursuant to the Veterans Claims Assistance Act, and any form appointing the Military Order of the Purple Heart, which represented the appellant in the July 2015 hearing, as the appellant's representative.  A remand is also warranted so that the AOJ may attempt to acquire those records and determine if other records exist.  

Records from Sepulveda VA reveal that in 2002 the Veteran was undergoing some vocational rehabilitation training.  As those records may provide some insight into the matters at issue, such records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration, obtain the appellant's complete Social Security records, including all decisions and any records relied upon in making those decisions, and associate them with the claims file. 

2.  The AOJ should determine if there is any claims file or other available documents in its possession regarding the Veteran or the appellant that are not currently in the electronic files.  Specifically, the Veteran's DD Form 214, any letter sent to the appellant in response to her June 2012 claim in accordance with VA's duty to notify pursuant to the Veterans Claims Assistance Act, and any form appointing the Military Order of the Purple Heart, which represented the appellant in the July 2015 hearing, as the appellant's representative should be located and associated with the file.  Further any VA vocational rehabilitation file should be obtained for association with the current record.  It should also be determined if there were any records at the Sepulveda VA for psychiatric treatment after those dated in 2002 on file.  At the hearing it was indicated that the Veteran was getting psychiatric treatment at that facility up until the time of his death.  All attempts made to locate the documents must be documented.  As needed, the appellant might be contacted to ascertain whether she has a copy of any of these records.  

3.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the appellant and her representative with a supplemental statement of the case and afford her an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


